PD-0649-15
                IN THE COURT OF CRIMINAL APPEALS

                              OF TEXAS



                        NO.   WR-74.676-03                  COURT OF CRIMINAL APPEALS
                                                                MAY 29 2015
             EX PARTE JASON EARL WOOLEY, Applicant
                                                            Abel Acosta, Clerk

            ON APPLICATION FOR WRIT OF HABEAS CORPUS

         CAUSE NO. 997,161 IN THE 176TH DISTRICT COURT

                       FROM HARRIS COUNTY

                                                          FILED IN
                                                   COURT OF CRIMINAL APPEALS
                                                              29 2015

                                                       Abel Acosta, Clerk
    APPLICANT'S MOTION FOR THE EXTENSION OF TIME TO FILE HIS

                PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE JUDGES OF SAID COURT:

   NOW COMES, Jason Earl Wooley, hereinafter " Applicant " and
respectfully moves this honorable Court to grant this Motion
For Extension Of Time. In support of Applicant's said Motion,
he would respectfully show this Court the following:

1. Applicant's Motion is filed pursuant to the TEX.R.App.P Rule
68.2(c) & 10.5(b).

2. Applicant's standing deadline to have his petition for discretion
ary review filed is still unknown to applicant due to the Court's
Mandate not having been issued yet. The Applicant has not yet

received a copy of it if it has issued. This Court's Opinion
was delivered on April 29, 2015.

3. Applicant is requesting a one time* 30 day extension of time
to have his petition for discretionary review filed.

4. Applicant was convicted of murder and sentenced to forty years'
imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Wooley v. State, 223 S.W.3d 732 (Tex.App.-Houston [14th Dist.]
2007, pet. granted). This Court reversed and remanded the case.
Wooley v. State, 273 S.W.3d 260 (Tex. Grim. App. 2008). Following
remand, the Fourteenth Court of Appeals again affirmed Applicant's
conviction. Wooley v. State, 14-06-00088-GR (Tex. App.- Houston [
14th Dist.] Oct. 22, 2009) (not designated for publication).

   Applicant's proved to this Court that Appellate counsel was
deficient by failing to timely notify Applicant that his conviction
had been affirmed and failed to provide Applicant notice of his

right to file a pro se petition for discretionary review.

5. This Court, thereafter, stated " We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time
petition for discretionary review of the judgment of the Fourteenth
Court of Appeals in Cause No. 14-06-00088-CR that affirmed his
conviction in Cause No.997,161 from the 176th District Court
of Harris County. Applicant shall file his petition for discretionary
review with this Court within 30 days of the date on which this
Court's mandate issues."


6. Applicant has not requested any prior extensions of time concerning
this   matter at bar.



                           P   R   A       Y   E   R



7. Applicant prays for the foregoing reasons this Court will
grant him a 30 day extension of time in which to have his petition
for discretionary review filed in this Court. Because Applicant
is proceeding pro se in this cause, and is without counsel, he
would respectfully request this Court to Order the Clerk of the
Fourteenth Court of Appeals in Cause No.14-06-00088-CR, provide
Applicant a free copy of the proceedings (transcripts) of the
hearings on the second time the Court of Appeals affirmed Applicant's
conviction. Applicant is indigent and without the funds to pay
the costs for said records. Blaekshear v. State, 342 S.W.3d 777,

781 (Tex.App.-Houston [14th Dist.] 2011) rev'd on other grounds,385
S.W.3d 589 (Tex.Crim.App. 2012). Applicant makes this request
pursuant to TEX.R.App.P. Rule 20.2. Applicant needs these records
to mount a meaningful petition in this case. Applicant would
respectfully request a free copy of the entire record since he
is now without counsel in this case. Applicant requests any other

relief he my be entitled to under the law.


Respectfully submitted,



 rAS;0N EARL WOOLEY,#13*«b/Z
'O.B. ELLIS UNIT
1697 FM 980
HUNTSVILLE, TEXAS 77343
                                       3
                       UNSWORN DECLARATION


   I, Jason E. Wooley, swear under the penalty of perjury that

the foregoing statements and information is true and correct

to the best of my knowledge and understanding.

Executed on this the 25th day of May 2015.



 Uksum   Lzi
         (.^Ui           (3YS67Z
  SON EARL WOOLEY, #/34^672
APPLICANT, PRO SE


                      CERTIFICATE OF SERVICE


   This is to certify that a true and correct original copy of
the foregoing has been mailed by U.S. mail system, to the Clerk
of the Texas Court of Criminal Appeals, on this the 26th day

of May 2015.



                              ^{3^/8672